Exhibit 10.2


  AMENDMENT TO LOAN AGREEMENT




This Amendment dated as of the 12th day of June, 2007, by and between TWIN
BRIDGES (BERMUDA) LTD., a Bermuda company whose registered office is at Cannon’s
Court, 22 Victoria Street, Hamilton HM 12, Bermuda (“Borrower”) and KEYBANK
NATIONAL ASSOCIATION, a national banking association with offices at 4910
Tiedeman Road, OH-01-51-0541, Brooklyn, Ohio 44144 (“Lender”) to that certain
Amended and Restated Loan Agreement dated October 3, 2005 between Borrower and
Lender (the “Agreement”).


W I T N E S S E T H:


WHEREAS, pursuant to the Agreement, Lender made available to Borrower a line of
credit in the maximum principal amount of $7,000,000.00, and


WHEREAS, Borrower and Lender have agreed to renew said line of credit,


NOW, THEREFORE, in consideration of the mutual covenants herein contained,
Borrower and Lender, incorporating the defined terms used in the Agreement,
hereby amend the Agreement as follows:



1.
Section 2.2 Term of Facility. The Loan, if not sooner demanded, shall mature and
become due and payable on June 30, 2008. If not sooner demanded, the Borrower
shall have an option to renew the Loan for an additional one (1) year term.




2.
Section 2.3 Draw Fee. The Borrower will pay a fee equal to one and one-half
(1.50%) percent of the amount requested for each Letter of Credit, calculated
from the time issued until the current expiration date of the Letter.



Except as hereby amended, the Agreement shall remain in full force and effect.


IN WITNESS WHEREOF, Borrower and Lender have executed this Amendment as of the
date first herein above set forth.
 

TWIN BRIDGES (BERMUDA) LTD.   KEYBANK NATIONAL ASSOCIATION          
By: /s/ Nicholas Frost
 
By: /s/ Joseph F. Markey
 
Name: Nicholas Frost
 
Name: Joseph F. Markey
 
Title: Vice President
 
Title: Senior Vice President
